DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 27 and 28 have been added. Claims 17-28 are pending. 

Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but they are not persuasive.
On pages 4 – 7, applicant(s) argue that the combination of Oh (Pub 20180176609), Francois (Pub 20180213259) and Tsukagoshi (Pub 20150373380) fail to disclose the combination of limitations reciting: 
reading a first flag included in the system stream, the first flag indicating whether a second parameter is provided in the system stream to define second transfer characteristics; and decoding the coded video with the second transfer characteristics if the second parameter is provided in the system stream. 

In particular applicant(s) argue that Oh contains no disclosure: 
as to how the HDR parameter is used, how the HDR flag is used, the relationship between the HDR parameter/HDR flag and a transfer characteristic; and a flag or the like that indicates whether the OETF_type field is present. 

.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claims 17, 18, 20, 21, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (Pub 20180176609) in view of Francois (Pub 20180213259) in view of Tsukagoshi (Pub 20150373380).
Regarding claims 17 and 20, Oh discloses broadcast signal transmission device, broadcast signal reception device, broadcast signal transmission method and broadcast signal reception method comprising. (New) A decoding method, performed by a decoding device, comprising: 
reading a first flag included in the system stream, the first flag indicating whether a second parameter is provided in the system stream to define second transfer characteristics, (Para. [0245]; 
and decoding the coded video with the second transfer characteristics if the second parameter is provided in the system stream, (Para. [0245-0247]),
 wherein each of the first transfer characteristics and the second transfer characteristics relates to optical-electro conversion or electro-optical conversion, (signal going into HDR video 
the system stream is generated according to an MPEG Media Transport (MMT) scheme, (signal going into ISOBMFF parser fig 24)
and the second parameter is provided per Media Processing Unit (MPU) which is defined in the MMT scheme, (signal going into ISOBMFF parser fig 24).

However, a first parameter is not explicitly disclosed. 
In a similar field of endeavor, Francois discloses method and device for signaling in a bit stream a picture/video format of an LDR picture and a picture/video format of a decoded HDR picture obtained from said LDR picture and illumination picture comprising receiving a system stream including a coded video and a first parameter, the first parameter indicating first transfer characteristics provided to decode the coded video, (Para. [0125][0127]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oh by incorporating the teachings of Francois for the common purpose of providing HDR and LDR signaling to a receiver so that optimum display is achieved. 

The combination does not disclose random access unit. 
In a similar field of endeavor, Tsukagoshi (Pub 20150373380) discloses a random access unit, (Para. [0074]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oh by incorporating the teachings of (Pub 20150373380) for the common purpose of associating LDR/HDR information with a particular scene or frame timing. 

Regarding claims 18 and 21, Oh discloses wherein the second transfer characteristics supports a High Dynamic Range, (Para. [0296]-[0305] i.e. 1st transfer characteristic related to SDR or HDR to SDR transition or SDR compatibility; 2nd transfer characteristics relates to HDR or transition from SDR to HDR) .  

Regarding claims 27 and 28, Oh discloses wherein the first flag is provided in the system stream per program, (Para. [0389] parameter/flags/signaling per video track). 
 
Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Francois in view of Tsukagoshi in view of Tskugoshi (Pub 20180295318).

Regarding claims 19 and 22, Oh discloses a second parameter see claims 17 and 20. However, access units are not disclosed. 
In a similar field of endeavor, Tsukagoshi (20180295318) discloses transmission device, transmission method, reception device and reception method discloses wherein the second parameter is provided in a leading access unit in the MPU, (Para. [0015] MMT includes MPUs; fig 5 top access unit i.e. leading access unit comprising SEI messages comprising HDR messages/parameters/flags.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oh by incorporating the Pub 20180295318) for the common purpose of associating LDR/HDR information with a particular scene or frame timing.

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Francois in view of Tsukagoshi in view of Tskugoshi (Pub 20160080714).
Regarding claims 23 and 25, Oh discloses a flag see claims 17 and 20. However, wherein 
the first flag is provided in a layer other than a video coding layer in which the coded video is provided is not disclosed.
	In a similar field of endeavor, Taskugoshi (Pub 20160080714) discloses a transmitting and receiving device wherein a flag is provided in a layer other than a video coding layer in which the coded video, (fig 10 where description from control unit 101 is input into system encoder 106, i.e. appending information after the video has been encoded; fig 36 see MMT packet header comprising MMT payload comprising a message comprising tables which comprise HDR description table, it is known that the description tables include flags, parameters, etc.. whereas the video is associated with MPU). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oh by incorporating the teachings of Taskugoshi (Pub 20160080714) for the common purpose of signaling different information relating to how the video content should be rendered. 
	
Regarding claims 24 and 26, Oh discloses a flag see claims 17 and 20. However, a 
MMT specific layer information is not disclosed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUMAM M. SATTI
Examiner
Art Unit 2422



/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422